Citation Nr: 0007572	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for left Achilles tendon 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Board notes that the veteran may 
also be seeking a higher evaluation for disability of the 
left peroneal nerve.  If so he should so inform the RO and 
the RO should respond to any such clarification received from 
the veteran.

The Board notes that in VA Form 9, dated in September 1998, 
the veteran requested a hearing at the local VA office before 
a member of the Board.  However, in January 1999, the veteran 
indicated that he wanted a hearing before an RO hearing 
officer.  In a letter dated later in January 1999, the 
veteran was notified that a hearing before a hearing officer 
had been scheduled for February 22, 1999, at the Louisville 
RO.  The veteran failed to report for the hearing.  In a 
letter dated in August 1999, the veteran was notified that he 
had been scheduled for a Travel Board hearing on October 18, 
1999, at the Louisville RO.  He failed to report for the 
hearing.  The evidence of record does not show that the 
veteran canceled or requested rescheduling of either of the 
hearings.  Accordingly, the Board considers his failure to 
report to the scheduled hearings as a withdrawal of his 
earlier requests for a personal hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left Achilles tendon disability is 
manifested by marked limitation of motion of the ankle.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left Achilles tendon disability have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his left Achilles tendon disability 
has progressively become more painful.  He contends that it 
hurts all the time.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left Achilles tendon disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
service-connected disability, except as noted below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

There is no specific diagnostic code for shortening of the 
Achilles tendon.  When an unlisted condition is encountered 
it will be permissible to rate that condition under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The veteran's service medical records show that he sustained 
a laceration to the left Achilles tendon in 1956.  The tendon 
was surgically repaired, resulting in a shortening of the 
left Achilles tendon.  Service connection was granted for 
this disability in a rating decision dated in December 1987.  
A 10 percent evaluation was assigned from September 23, 1987, 
pursuant to Diagnostic Code 5271.  In a rating decision dated 
in May 1994, the left Achilles tendon disability was 
evaluated as 20 percent disabling, from December 8, 1992.  
The 20 percent rating has remained in effect since then.

The current appeal stems from a claim for an increased rating 
for the left Achilles tendon disability filed in December 
1997.  VA outpatient treatment records dated from July 1997 
to January 1998 show that the veteran had suffered a 
cardiovascular accident in November 1995 with left-sided 
weakness.  These medical records show no treatment of the 
veteran's left Achilles tendon disability.

A VA examination report dated in March 1998 shows that, in 
regard to the left Achilles tendon, the veteran reported that 
the tendon was cut in the 1950s, he underwent an operation, 
and the tendon was shortened.  It was noted that the veteran 
denied any pain but stated that he had decreased range of 
motion especially with plantar flexion.  The examination also 
noted the veteran's incomplete paralysis of the peroneal 
nerve of the left foot.  The examiner noted that the veteran 
had had a stroke two years earlier which resulted in this 
paralysis.  The veteran reported that he could ambulate but 
he had a limp and used a cane at all times.  The veteran 
reported that this slowed him down significantly and required 
relatives to drive him to and from places.  He reported that 
he could walk upstairs but that it took him longer than 
before.  

Examination of the left ankle revealed plantar flexion to 20 
degrees and extension to 2 degrees.  It was noted that the 
left ankle was nontender throughout.  Quadriceps on the left 
were 3+/5.  Hamstrings were 3+/5.  The veteran was very 
unstable when raising on his toes and could not walk.  In 
addition, he was unable to raise the foot off of the heel.  
There was decreased sensation throughout the peroneal nerve 
distribution.  The pertinent diagnoses were left Achilles 
tendon decreased range of motion, no pain; and incomplete 
paralysis of the common peroneal nerve of the left foot 
resulting in decreased strength in the quadriceps and 
hamstrings and inability to tandem walk, toe walk, or heel 
walk.

In the veteran's notice of disagreement dated in August 1998, 
he noted that his left Achilles tendon hurt all the time and 
had from the time he got out of the hospital.  He further 
noted that the pain had gotten stronger over the years.  
According to the veteran, he may have answered the VA 
examiner incorrectly in this regard because of his hearing 
impairment.

In a statement from Richard T. C. Wan, M. D., dated in 
September 1998, he noted that the veteran had a significant 
hearing deficit.  He noted that the veteran had a great deal 
of pain associated with his left ankle.  Dr. Wan further 
noted that the veteran definitely suffered chronic discomfort 
and impaired mobility relative to the left ankle disability.  
Dr. Wan submitted several pictures of the veteran's lower 
extremities, with notations that the veteran had 
approximately a one inch leg length discrepancy, the 
dorsiflexion of the left ankle lacked about 45 degrees in 
comparison to the right ankle, and there was left foot drop.

The veteran's left Achilles tendon disability currently is 
evaluated under Diagnostic Code 5271 of the Rating Schedule.  
Diagnostic Code 5271 authorizes a 10 percent evaluation for 
moderate limitation of motion.  A maximum 20 percent rating 
is assignable when there is marked limitation of motion of 
the ankle.  The clinical evidence discloses that the veteran 
has marked limitation of motion of the left ankle with 
plantar flexion to 20 degrees and extension to 2 degrees.  

Under Diagnostic Code 5270, a rating in excess of 20 percent 
is provided for ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
0 degrees and 10 degrees.  The evidence of record, however, 
does not show that the veteran has any ankylosis of the left 
ankle.

The evidence shows that the veteran also has impairment in 
his ability to walk and decreased strength in the quadriceps 
and hamstrings.  However, the March 1998 VA examination 
report shows that these disabilities are the result of 
incomplete paralysis of the common peroneal nerve of the left 
foot, which is a service-connected disability separate from 
the service-connected shortening of the left Achilles tendon.  
The evaluation of the left peroneal nerve disability is not 
at issue in this appeal.

The appropriate diagnostic code for evaluating the severity 
of the service-connected left Achilles heel disability is 
Diagnostic Code 5271.  The criteria under this diagnostic 
code consist of limitation of motion and the Board has 
considered the evidence of painful motion and functional 
impairment of the left ankle.  See 38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca v. Brown, 8 Vet. App 202 (1995).  Although the 
veteran apparently reported to the examiner at the March 1998 
VA examination that he did not have pain in the left Achilles 
tendon, the veteran noted in a subsequent statement that he 
had constant pain in the left Achilles tendon and Dr. Wan 
noted that the veteran had a great deal of pain associated 
with his left ankle.  A part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
However, the veteran is currently at the maximum evaluation 
for left Achilles tendon disability and, even with painful 
motion and functional impairment, a higher evaluation is not 
available.  See Johnston v. Brown, 10 Vet. App. 80 (1997).


ORDER

An increased evaluation for left Achilles tendon disability 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

